         Case 1:20-mj-00172-GMH Document 1-1 Filed 08/31/20 Page 1 of 2



                                   STATEMENT OF FACTS

        On August 30, 2020 at approximately 6:24 p.m., members of the Metropolitan Police
Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery Unit
(GRU) viewed an Instagram Live video showing an individual on the sidewalk in front of some
houses in possession of a black handgun with an extended magazine. Officers recognized the
individual from a previous arrest as Devonte Jafferson (Defendant Jafferson). Defendant
Jafferson was wearing a blue hooded sweatshirt and black jeans in the video, and his face was
visible. The black handgun was in the front of his waistband in the live video, which was posted
to Instagram by user “maxxahmiliano”. The black handgun had a long extended magazine
which was sticking out of the defendant’s waistband. Officers knew Defendant Jafferson to
associate around the area of Green Street Southeast, V Street Southeast, W Street Southeast and
U Street Southeast in Washington, D.C.

        Officers immediately responded to the area and immediately observed Defendant
Jafferson standing in front of 1317 U Street Southeast in Washington, D.C. He was wearing the
same blue hooded sweatshirt and black jeans as he was on the Instagram live video. Once
Defendant Jafferson observed police, he immediately got into the backseat of a parked vehicle
and could be seen moving around in the backseat of the vehicle. Officers made contact with
Defendant Jafferson and stepped him out of the vehicle. Officers searched the vehicle and
recovered a black in color handgun with an extended magazine loaded with ammunition from
underneath the front passenger seat. The firearm was visible from the rear passenger side of the
vehicle, which is where officers observed Defendant Jafferson inside of the vehicle. Defendant
Jafferson was placed under arrest. The vehicle was not registered to Defendant Jafferson. There
was no one else inside the vehicle.

        The firearm was recovered and determined to be what is commonly described as a privately
made firearm (PMF) or “ghost gun”. The firearm is comprised of an unserialized Polymer 80 Inc.
receiver and Glock model 19 slide. The firearm is a .9 millimeter semiautomatic handgun with no
serial number. When it was recovered, it was loaded with one (1) round in the chamber and thirty-
two (32) rounds in an extended, high capacity magazine. The firearm, and in particular the long
black magazine that was loaded with the ammunition, appeared to be the same firearm as that seen
in the defendant’s waistband in the live Instagram video. There are no ammunition manufacturers
in the District of Columbia. Therefore, the ammunition in this case would have traveled in
interstate commerce prior to being recovered in the District of Columbia.

        A criminal history check of Defendant Jafferson through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court
for the District of Columbia for Robbery, docket number 2016 CF3 10185. The defendant was
sentenced to thirty (30) months of incarceration for this conviction with twenty-one (21) months
suspended. The defendant is still on supervision for this offense. Therefore, the defendant was
aware at the time of his arrest in this case that he had a prior conviction for a crime punishable by
more than one year.


                                              _________________________________
                                              OFFICER EMILY PAINTEN
                                              METROPOLITAN POLICE DEPARTMENT
        Case 1:20-mj-00172-GMH Document 1-1 Filed 08/31/20 Page 2 of 2




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 31st day of August, 2020.
                                                                  2020.08.31
                                                                  13:01:17 -04'00'
                                                 ___________________________________
                                                 G. MICHAEL HARVEY
                                                 U.S. MAGISTRATE JUDGE
